                 Case 2:20-cv-01207-BJR Document 28 Filed 11/04/20 Page 1 of 2




 1                                                                      Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
 8                     WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9   KCJ STUDIOS, LLC, dba Barre3 Ballard
     Exercise Studio, HUMBLE WARRIOR LLC,
10                                                         No. 2:20-cv-01207-BJR
     dba Barre3 Roosevelt & Capitol Hill, and
11   ALELG, LLC, dba Barre3 Felida, individually
     and on behalf of all others similarly situated,
12                                                         NOTICE OF FILING OF PLAINTIFFS’
                                          Plaintiff,       STATEMENT IN RESPONSE TO FIRST
13                                                         SCHEDULING ORDER
            v.
14
     SENTINEL INSURANCE COMPANY,
15
     LIMITED,
16
                                       Defendant.
17

18          On November 4, 2020, Plaintiff Marler filed “Plaintiffs’ Statement in Response to First
19   Scheduling Order” in Wade K. Marler, DDS v. Aspen American Insurance Company, Case No.
20
     2:20-cv-00616-BJR. Plaintiffs Marler filed the Statement in connection with the Court’s
21
     upcoming November 9, 2020 Case Management Conference, and in response to the Court’s First
22
     Scheduling Order entered in the above-referenced case on September 29, 2020. A copy of the
23

24   Statement is attached hereto.

25          Plaintiffs KCJ Studios, LLC et al. joins in the Plaintiffs’ Statement in Response to First

26   Scheduling Order, submitted herewith.

     NOTICE OF FILING OF PLAINTIFFS’ STATEMENT IN                       K E L L E R R O H R B AC K    L.L.P.
     RESPONSE TO FIRST SCHEDULING ORDER                                     1201 Third A venue, Suite 3200
                                                                               Seattle, W A 98101-3052
     (2:20-cv-01207-BJR) - 1                                                TELEPHONE: (206) 623-1900
                                                                            FACSIMILE : (206) 623-3384
                 Case 2:20-cv-01207-BJR Document 28 Filed 11/04/20 Page 2 of 2




 1             DATED this 4th day of November, 2020.
 2    StandardSig                               KELLER ROHRBACK L.L.P.
 3

 4                                              By: s/ Amy Williams-Derry
                                                By: s/ Lynn L. Sarko
 5
                                                By: s/ Gretchen Freeman Cappio
 6                                              By: s/ Ian S. Birk
                                                By: s/ Irene M. Hecht
 7                                              By: s/ Karin B. Swope
                                                By: s/Maureen Falecki
 8                                              By: s/Nathan L. Nanfelt
                                                   Amy Williams-Derry, WSBA #28711
 9
                                                   Lynn Lincoln Sarko, WSBA #16569
10                                                 Gretchen Freeman Cappio, WSBA #29576
                                                   Ian S. Birk, WSBA #31431
11                                                 Irene M. Hecht, WSBA #11063
                                                   Karin B. Swope, WSBA #24015
12                                                 Maureen M. Falecki, WSBA #18569
13                                                 Nathan Nanfelt, WSBA #45273
                                                   1201 Third Avenue, Suite 3200
14                                                 Seattle, WA 98101
                                                   Telephone: (206) 623-1900
15                                                 Fax: (206) 623-3384
                                                   Email: awilliams-derry@kellerrohrback.com
16                                                 Email: lsarko@kellerrohrback.com
17                                                 Email: gcappio@kellerrohrback.com
                                                   Email: ibirk@kellerrohrback.com
18                                                 Email: ihecht@kellerrohrback.com
                                                   Email: kswope@kellerrohrback.com
19                                                 Email: mfalecki@kellerrohrback.com
                                                   Email: nnanfelt@kellerrohrback.com
20

21                                              By: s/ Alison Chase
                                                    Alison Chase, pro hac vice forthcoming
22                                                  801 Garden Street, Suite 301
                                                    Santa Barbara, CA 93101
23                                                  Telephone: (805) 456-1496
                                                    Fax: (805) 456-1497
24                                                  Email: achase@kellerrohrback.com

25                                                     Attorneys for Plaintiff and the Proposed
                                                       Classes
26
     4827-7881-1857, v. 1
     NOTICE OF FILING OF PLAINTIFFS’ STATEMENT IN                     K E L L E R R O H R B AC K    L.L.P.
     RESPONSE TO FIRST SCHEDULING ORDER                                   1201 Third A venue, Suite 3200
                                                                             Seattle, W A 98101-3052
     (2:20-cv-01207-BJR) - 2                                              TELEPHONE: (206) 623-1900
                                                                          FACSIMILE : (206) 623-3384
